tcmemo_1996_27 united_states tax_court wilburn c hall jr petitioner v commissioner of internal revenue respondent docket no filed date petitioner p was involved in a number of businesses most of which were incorporated p reported on his tax returns large business_losses for the years in issue most of which appear to arise from expenses of his corporations p had gross_receipts interest and royalty income in excess of what he reported on his tax returns p filed his tax returns for through late respondent mailed a notice_of_deficiency to p less than years after any of these tax returns were filed this notice_of_deficiency was returned by the u s postal service p wrote to respondent stating that any notice_of_deficiency should be sent to him at two addresses-- the one respondent had already used and another address respondent then mailed a photocopy of the notice_of_deficiency to p at the other address by this time it was more than years after p had filed his tax returns for and p filed his petition with this court within days after the first mailing of the notice_of_deficiency held the first mailing of the notice_of_deficiency was to p's last_known_address and was timely sec_6212 sec_6501 i r c held further p had unreported schedule c gross_receipts for amount determined held further p had unreported interest_income for amounts determined held further p had unreported royalty income for and p did not have unreported royalty income for held further expenses of corporations claimed on p's tax returns are expenses of separate corporate entities and are not deductible by p held further amounts of deductions p is entitled to for determined held further p is liable for self-employment taxes for and held further p is liable for additions to tax under sec_6651 sec_6653 and sec_6661 i r c and wilburn c hall jr pro_se edith f moates for respondent memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in federal individual income_tax and additions to tax under sec_6651 a failure to timely file tax returns a negligence etc and a substantial_underpayment against petitioner as follows 1unless indicated otherwise all chapter and section references are to chapters and sections of the internal_revenue_code of or the internal_revenue_code_of_1986 as in effect for the respective years in issue references to sec_6501 and sec_6212 are to these sections as in effect for notices of deficiency mailed during additions to tax sec sec sec sec deficiency1 a a a a dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number year a a a b sec sec big_number big_number dollar_figure -- 1of these amounts dollar_figure for dollar_figure for and dollar_figure for are self- employment_taxes under ch the remainders are income taxes under ch percent of the interest due on the entire deficiency for each year percent of the interest due on dollar_figure after concessions by both sides the issues for decision are as follows whether a notice_of_deficiency for through was mailed to petitioner at his last_known_address within the time limitation prescribed under sec_6501 whether petitioner had unreported schedule c gross_receipts for and if so in what amount whether petitioner had unreported interest_income for through and if so in what amounts 2respondent conceded the additions to tax for and the dollar_figure royalty income adjustment for respondent also conceded dollar_figure of the schedule c gross_receipts adjustment to income for petitioner conceded that he is entitled to claim an exemption for only one child for deemed concessions are discussed infra in connection with the issues to which the specific concessions relate whether petitioner had unreported royalty income for through and if so in what amounts whether expenses claimed on petitioner's through tax returns are expenses of petitioner or of separate corporate entities and if the latter then whether petitioner is entitled to deduct any of these expenses whether petitioner is entitled to claimed schedule c deductions for through and if so in what amounts whether petitioner is liable for self-employment taxes under sec_1401 for and and if so in what amounts whether petitioner is liable for additions to tax under sec_6651 for through whether petitioner is liable for additions to tax under sec_6653 for through and under sec_6653 for and whether petitioner is liable for additions to tax under sec_6653 for through and under sec_6653 for whether petitioner is liable for additions to tax under sec_6661 for through findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioner resided in norman oklahoma background petitioner received a b s in engineering degree in an m b a degree in and a j d degree in all from the university of oklahoma petitioner has been a practicing attorney since he is admitted to the bar of oklahoma and is also admitted to practice before the u s court_of_appeals for the tenth circuit and the u s tax_court petitioner married pamela hall hereinafter sometimes referred to as pamela on date petitioner and pamela remained married until their divorce on date petitioner had two children of this marriage born in and petitioner had a third child born in petitioner paid child_support on behalf of all his children beginning about petitioner suffered financial setbacks on date petitioner filed for bankruptcy in the u s bankruptcy court for the western district of oklahoma and was released from all dischargeable debts on date during the years in issue petitioner resided in small living spaces and paid relatively little rent for the period through petitioner was a cash_basis taxpayer business activities during the years in issue petitioner was involved in a number of business activities as follows petitioner's law practice hall farms concordia property inc hereinafter sometimes referred to as concordia six drilling co hereinafter sometimes referred to as six drilling stroud america land co inc hereinafter sometimes referred to as stroud land stroud america builders inc hereinafter sometimes referred to as stroud builders preferred security systems inc hereinafter sometimes referred to as preferred brazos drilling co hereinafter sometimes referred to as brazos empire drilling co hereinafter sometimes referred to as empire paramount valley angus farms inc hereinafter sometimes referred to as paramount farms service rig co hereinafter sometimes referred to as service rig paramount oil co hereinafter sometimes referred to as paramount oil and petron energy inc hereinafter sometimes referred to as petron all of these 3respondent proposes a finding of fact that petitioner was involved in activities with pvaf inc during the period petitioner testified that his tax returns for this period may have shown as expenses interest of pvaf inc or the cost of items that had been bought through the use of pvaf inc however the parties have stipulated that pvaf inc was incorporated on date and this incorporation date is corroborated by a stipulated report from the oklahoma secretary of state’s office we follow the stipulation and stipulated exhibit rather than petitioner’s testimony and the unobjected-to proposed finding of fact and do not include pvaf inc among the through corporations business activities except for petitioner's law practice and hall farms were carried on in the form of oklahoma corporations concordia six drilling stroud land stroud builders preferred brazos empire paramount farms service rig paramount oil and petron are hereinafter sometimes referred to collectively as the corporations concordia was involved in rental properties and had a corporate bank account six drilling was involved in drilling both stroud land and stroud builders were involved with the oak brook estates addition to stroud oklahoma a housing development each took out loans to finance this development and each had a bank account preferred was an alarm system company operating out of norman oklahoma brazos operated one drilling rig and also took out a dollar_figure loan empire drilled for oil owned five drilling rigs owned a shop building that empire took out a loan to finance and also took out at least one other loan the record does not indicate what type of business paramount farms was involved in but it was in existence throughout the year period in issue although its status was suspended for about months in see infra table service rig was involved in salvaging drilling rigs paramount oil had a corporate bank account it had some expenses that were deducted on one or more of petitioner's tax returns petron was formed to engage in oil_and_gas and real_estate businesses it paid taxes each of the corporations had its corporate charter suspended for nonpayment of oklahoma franchise_taxes at some point during the years in issue two of the corporations also had their charters reinstated during the years in issue at the time of the trial none of the corporations was dissolved merged or consolidated and none of the corporations had filed an intent to dissolve petitioner's bankruptcy discharge order was issued on a joint debtors form and shows the debtor as wilburn c hall jr aka w c hall jr bill hall jr dba empire drilling company all of the corporations were formed for business purposes however the corporate formalities of electing directors etc were not followed four of the corporations stroud land stroud builders preferred and petron may have filed tax returns during the years in issue none of the corporations other than these four filed tax returns petitioner was an incorporator and the service agent of concordia six drilling brazos empire and petron petitioner was the service agent for stroud land stroud builders paramount farms service rig and paramount oil table lists each of the corporations and shows when it was incorporated i when it was suspended for failure to meet franchise tax requirements s and when it was reinstated on meeting franchise tax requirements r table date of event pre- post- corporation concordia i -- -- s -- -- -- six drilling i -- -- s -- -- -- stroud land i -- -- s -- -- -- stroud builders i -- -- 1s -- -- -- preferred i -- -- s -- -- -- brazos i -- -- s -- -- -- empire i -- -- -- s -- -- paramount farms i -- -- 2s r -- s r s service rig- -- i -- -- s -- -- paramount oil -- i -- -- -- s -- petron -- -- -- i -- s s r r the parties stipulated that stroud builders' status was suspended by the oklahoma secretary of state's office on date but the stipulated report from that official states that the suspension was on date the parties stipulated that paramount farms' status was suspended by the oklahoma secretary of state's office on date but the stipulated report from that official states that the suspension was on date during the years in issue petitioner's law practice mainly involved clients and matters related to his business activities petitioner's father's business activities and the activities of associates he dealt with statute_of_limitations petitioner filed each of his tax returns for through late as shown in table table year date filed sept oct nov nov jan on each of these tax returns petitioner showed his address as classen norman ok hereinafter sometimes referred to as the tax_return classen address the date discharge order in petitioner's bankruptcy proceeding was issued before petitioner filed any of his tax returns for the years in issue in this discharge order petitioner's address is shown as post office drawer b norman oklahoma hereinafter sometimes referred to as the p o drawer address one of the creditors listed in the discharge order is internal_revenue_service austin texas revenue_agent john robert burns hereinafter sometimes referred to as burns first interviewed petitioner on date more than year after petitioner filed the tax returns before this first interview respondent had sent a letter to petitioner by this time the address respondent was using for petitioner was classen norman ok hereinafter sometimes referred to as the i r s classen address petitioner came to a second meeting in burns' office on date on january and date burns sent to petitioner letters enclosing form sec_872 to extend the period for limitations the may letter was sent by certified mail petitioner did not respond to these letters in may or date petitioner's case was reassigned from burns to another revenue_agent pat merideth hereinafter sometimes referred to as merideth on june and date karen spencer hereinafter sometimes referred to as spencer a supervisor telephoned petitioner's office but did not speak with him on date merideth telephoned petitioner and discussed with him a possible extension of the limitations_period on date spencer telephoned petitioner and verified that the i r s classen address was petitioner's mailing address a 30-day_letter was prepared dated date using the i r s classen address spencer approved the 30-day_letter on date it is not clear from the record whether the 30-day_letter was sent to petitioner on date the notice_of_deficiency for through was sent by certified mail to petitioner at the i r s classen address the u s postal service noted on the notice_of_deficiency envelope the following 2nd notice return returned to writer unclaimed x the notice_of_deficiency was returned to and was received by respondent on date on date petitioner sent a letter to respondent stating as follows he was advised on or about date that respondent intended to assess additional taxes against him for through he formally demanded that all assessment notices be mailed to him by ordinary and by certified mail to two addresses--the p o drawer address and the tax_return classen address he had not received any notices regarding the assessment of additional taxes he had advised respondent previously that his mailing address should be the p o drawer address and respondent was aware that there had been some difficulty in receiving certified mail at the tax_return classen address petitioner's date letter was received by respondent on date an en mod search4 was made on date pincite a m the first page of the report on the en mod search shows the i r s classen address the second page does not show any address the third page shows the p o drawer address and another address as follows e main norman ok hereinafter sometimes referred to as the e main address petitioner maintained a law office at the e main address from about through about in or about petitioner moved his law practice to tulsa from the e main address in norman after about a year he moved his law practice back to norman on or about date petitioner's date letter was referred to janine mackenzie hereinafter sometimes referred to as mackenzie an amdissa dated date a m was attached to petitioner's date letter and indicates that a notice_of_deficiency had been sent 4an en mod search is an i r s search through i r s records for a taxpayer's most recently known address to petitioner for through the record does not include an explanation of the function or nature of an amdissa mackenzie examined the report on the en mod search and was satisfied with the information shown thereon mackenzie then examined the case file for petitioner and found that the original notice_of_deficiency had been returned by the u s postal service and was in the case file mackenzie checked and did not find in respondent's case file or on respondent's computer any written notification of a change_of address for petitioner before petitioner's date letter mackenzie thereupon on date sent to petitioner at the p o drawer address the following letter to which was attached a photocopy of respondent's retained copy of the notice_of_deficiency mr hall the notice_of_deficiency sent to you at the most current address available to us at the date of mailing has been returned by the post office as undeliverable subsequently we received notification from you stating the mailing address should be p o drawer b norman oklahoma the original date of mailing is the date which appears on the attached letter if you wish to petition the tax_court concerning the notice_of_deficiency you have days from the date on the attached notice_of_deficiency this letter will not suspend or extend the day period for filing a petition if you have any questions please contact the person whose name and telephone number are shown above sincerely yours enclosure janine mackenzie original notice_of_deficiency quality_review_staff on date petitioner sent his petition to this court by certified mail the petition was received and filed on date the 90th day after date was date which was not a saturday or a sunday or a holiday in the district of columbia the petition states in pertinent part as follows the petitioner hereby petitions for a redetermination of the deficiency set forth by the commissioner of internal revenue in the notice_of_deficiency of unknown date and as the basis for his case allege as follows the petitioner is an individual with legal residence now pincite classen norman oklahoma and mailing address of p o drawer b norman oklahoma petitioner believes that one or more notices of deficiency may have been mailed to the petitioner on or about date and may have been issued by the office of the internal_revenue_service at oklahoma city oklahoma petitioner has made written demand for a copy of said notice_of_deficiency but to date of filing petitioner has not received said copies the deficiencies as determined by the commissioner are believed to be for income taxes for the calendar years and in the amounts presently unknown to petitioner of which all taxes penalties and interest are in dispute tax returns and records petitioner did not report income from any of the corporations on his tax returns for the years in issue petitioner did however report expenses of all or almost all of the corporations as deductions on his tax returns petitioner filled out his through tax returns during the last few months of and january of supra table by using his memory estimating figures and looking at old check registers and assorted receipts at the time of filing his tax returns for the years in issue petitioner did not keep his tax records in an organized manner on his tax_return petitioner reported his rental income on line other income of the form_1040 and did not provide any information as to what the properties were what the gross rentals were and what the expenses were on his schedule c he reported only the total amount of the deductions with a breakdown of the deductions on separated sheets attached to the tax_return but no gross_receipts from any business or profession six of the items on the expenses breakdown are shown as estimates on his schedule d he reported a net amount for capital_gains without showing any of the other information required by the form similarly on his schedule e he reported merely a lump sum of royalty income he did not provide any information as to what the properties were what the gross royalties were and what the expenses were similarly on his schedule f he reported merely a lump sum of gross_income_from_farming without any of the other information required by the form on his tax_return petitioner failed to attach schedules d and e even though he reported on the form_1040 that he had income from capital_gains rents and royalties on his tax_return petitioner failed to attach schedules b and e even though he reported on the form_1040 that he had income from interest and royalties of the items on the schedule c eight are shown as estimates on his tax_return petitioner's schedules d and e although attached to the tax_return are uninformative and of the schedule c items two are shown as estimates on his tax_return petitioner's schedule e is similarly uninformative and of the schedule c items two are shown as estimates for about years douglas j juergens hereinafter sometimes referred to as juergens an attorney shared office and storage space with petitioner in norman in or about date after petitioner had prepared his tax returns for through juergens moved from the shared space at that time juergens had his office equipment legal files and miscellaneous records removed from the shared storage space and transported to storage space at juergens' sister's barn some of petitioner's records were inadvertently moved together with juergens' materials in or about date juergens' sister's barn was destroyed by fire petitioner had two interviews with burns both at burns' office at the first interview on date before the barn fire but after juergens' move petitioner brought three boxes of unsorted records relating to through burns briefly looked at these materials and asked petitioner in writing to sort the materials by year by whether the item was income or expense and as to expenses by type ' petitioner took the boxes back when he left burns' office at the second interview on date petitioner brought sorted but incomplete records but only for the records were mostly bank records petitioner did not provide any other records to respondent before the notice_of_deficiency was sent on each of his tax returns for the period through petitioner's only stated occupation is attorney except that he also shows farm income on his tax_return for each of these years petitioner claims either a negative adjusted_gross_income or a loss carryforward and shows no tax_liability petitioner does not itemize deductions on any of these tax returns petitioner does not show any liability for self-employment taxes on any of these tax returns income on his tax returns petitioner reports income or gross_receipts in the amounts shown in table table category wages etc dollar_figure dollar_figure dollar_figure -0- -0- interest big_number -- big_number 2dollar_figure 2dollar_figure sched c gross rcpts - big_number big_number big_number big_number capital_gain big_number big_number -0- big_number -- royalties big_number big_number big_number big_number big_number other--farm gross rcpts big_number -- -- -- -- rentals big_number big_number -- -- -- seismic fees -- -- -- -- shown as dollar_figure on form_1040 line plus dollar_figure on line shown as estimated shown as a estimated--miscellaneous dollar_figure b witness fee dollar_figure and c attorney fees dollar_figure schedule c income in the notice_of_deficiency respondent determined that petitioner failed to report dollar_figure of schedule c gross_receipts for respondent has since conceded that this amount should be dollar_figure see supra note respondent determined this unreported income by using the source_and_application_of_funds_method table shows as to the components of the source_and_application_of_funds_method what petitioner reported on his tax_return what respondent determined in the notice_of_deficiency what respondent contends for on brief and what the court redetermined table source and application of funds--1982 petitioner respondent respondent court's sources reported def notice brief findings wages dollar_figure dollar_figure dollar_figure dollar_figure interest_income big_number big_number big_number big_number seismic fees capital_gain sec_1 big_number big_number big_number big_number rental income big_number big_number big_number big_number farm income big_number big_number big_number big_number royalty income2 big_number big_number big_number big_number loans -- big_number big_number big_number total sources of funds big_number big_number big_number big_number applications expenditures reflected on schedule c big_number big_number big_number big_number reduced by depreciation big_number big_number big_number big_number write-offs big_number -- big_number big_number net expenditure needing funds -- big_number big_number big_number purchase of assets -- big_number big_number big_number petitioner's draw -- big_number big_number big_number total application of funds -- big_number big_number big_number understatement of income applications minus sources -- big_number big_number big_number on his tax_return petitioner reported dollar_figure of capital_gain on line of form_1040 although he attached a schedule d to the form_1040 petitioner did not provide any underlying amounts on the schedule d sec_1202 as in effect for allowed a deduction from gross_income of percent of the amount of an individual's net_capital_gain but not short-term_capital_gain sec_1222 by the time of the trial and on brief respondent evidently assumed that all of the reported dollar_figure was net_capital_gain after the 60-percent deduction notwithstanding that petitioner showed the dollar_figure on the schedule d as short-term_capital_gain burns testified that i divided the dollar_figure by percent to back into the dollar_figure figure to give mr hall the benefit of that source_of_income as a capital_gain item which- would be the full amount implicit in respondent's determination in the notice_of_deficiency is the determination that petitioner had no tax bases in what he sold ie that his gains amounted to his total receipts from the sales of capital assets see infra text following note reference for a discussion of respondent's concession as to this component of the source_and_application_of_funds_method interest_income table shows the amounts of interest_income that petitioner reported on his tax returns supra table that respondent determined in the notice_of_deficiency that petitioner actually received and that petitioner omitted to report table interest_income year reported respondent actual omitted dollar_figure dollar_figure -0- -- -- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent did not adjust petitioner's interest_income for these years royalties income table shows the amounts of royalty income that petitioner reported on his tax returns supra table that respondent determined in the notice_of_deficiency that petitioner actually received and that petitioner omitted to report table royalty income year reported respondent actual omitted dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number as to see infra note and text following note reference respondent determined petitioner's royalty income for by taking the royalty income amount that respondent had determined and adjusting that figure downward according to the change in the consumer_price_index one of the royalty items was from phillips petroleum co in the amount of dollar_figure from which dollar_figure was withheld petitioner did not claim credit for this withholding on his income_tax return deductions on his tax_return petitioner claimed schedule c depreciation_deductions as shown in table table asset depreciation claimed chevrolet pickup truck dollar_figure house trailer big_number cessna big_number tractor and implements total big_number petitioner used the chevrolet pickup truck to some extent in his law practice and hall farms he also used the pickup truck to drive to and from work and to look at drilling rigs in petitioner paid dollar_figure interest to gmac on a loan to finance his buying of this pickup truck petitioner rather than one of the corporations owned the pickup truck in petitioner had a depreciable basis in this pickup truck for dollar_figure of petitioner's depreciation on this pickup truck is attributable to petitioner's law practice and his farming activities petitioner used the house trailer in connection with his drilling activities in petitioner paid dollar_figure interest to g e credit on a loan to finance the buying of this trailer petitioner used the cessna airplane in his drilling activities--to haul fittings to drilling rigs to go look at drilling rigs and to go look at property in petitioner paid dollar_figure interest to cessna finance on a loan to finance the buying of this airplane dollar_figure maintenance_costs and dollar_figure0 hangar rent petitioner used the tractor and implements on the atoka ranch in petitioner paid dollar_figure interest to john deer co on a loan to finance the buying of this tractor dollar_figure interest to federal land bank of durant to finance the buying of big_number acres of the atoka ranch and dollar_figure interest to first bank in atoka to finance the buying of a 20-acre tract next to the big_number acre tract in petitioner paid interest in the amounts shown in table table payee amount_paid citizens national bank e1 reno dollar_figure security nat'l bank norman big_number gmac big_number am exchange bank norman big_number federal land bank of durant big_number friendly national bank big_number first bank in atoka g e credit big_number john deere big_number city national bank norman american mortgage investment wells fargo credit big_number first state bank stroud big_number cessna finance big_number first national bank oklahoma city big_number local fed s l big_number sooner fed s l big_number total big_number petitioner claimed schedule c interest_expense deductions on his tax returns for dollar_figure dollar_figure dollar_figure and dollar_figure he did not claim such a deduction on his tax_return for petitioner's dollar_figure interest payments in to citizens national bank e1 reno was on loans aggregating about dollar_figure about dollar_figure of these loans was to finance a shop building that was used for empire about dollar_figure of these loans was to finance speculative houses in the oak brook estates addition a housing development involving stroud builders and stroud land petitioner's dollar_figure interest payments in to security national bank norman were on loans aggregating about dollar_figure to finance activities of brazos petitioner paid these amounts on behalf of brazos petitioner's dollar_figure interest payments in to gmac were on a loan to finance his pickup truck described supra for dollar_figure of petitioner's interest on the loan to finance this pickup truck is attributable to petitioner's law practice and his farming activities petitioner's dollar_figure interest payments in to american exchange bank norman were on a loan to finance a rent house that petitioner owned on his tax_return petitioner reported an estimated dollar_figure rental income supra table the record does not permit us to determine whether there was any relationship between the rent house and the reported rental income petitioner's dollar_figure interest payments in to federal land bank of durant on a loan of about dollar_figure were to finance a big_number acre ranch in atoka on his tax_return petitioner reported dollar_figure farm income supra table the notation wheat appears on this tax_return on the same line as the income amount the record does not permit us to determine whether there was any relationship between the atoka ranch and the reported farm income petitioner's dollar_figure interest payments in to friendly national bank were on a loan to finance wire-form equipment that was used for a business petitioner had an interest in the record does not permit us to determine the nature of petitioner's interest in the business petitioner's dollar_figure interest payments in to first bank in atoka were on a loan to finance the 20-acre tract next to the atoka ranch discussed supra petitioner's dollar_figure interest payments in to g e credit were on a loan to finance the house trailer discussed supra petitioner's dollar_figure interest payments in to john deere were on a loan to finance the tractor used on the atoka ranch the tractor and the ranch are described supra the record does not permit us to determine the purpose of petitioner's dollar_figure interest payments in to city national bank norman petitioner's dollar_figure interest payments in to american mortgage investment were on a loan to finance a small rent house that petitioner owned in part of see supra discussion of petitioner's payments to american exchange bank norman petitioner's dollar_figure interest payments in to wells fargo credit were on a loan to finance the interurban building in norman the record does not permit us to determine the nature of petitioner's interest in the interurban building nor whether this was connected with the reported rental income supra table petitioner's dollar_figure interest payments in to first state bank stroud were on a loan to finance housing in the oak brook estates addition see supra discussion of petitioner's payments to citizens national bank e1 reno petitioner's dollar_figure interest payments in to cessna finance were on a loan to finance the airplane described supra petitioner's dollar_figure interest payments in to first national bank oklahoma city were on a loan to finance his and his father's buying of bank stock petitioner's dollar_figure interest payments in to local federal s l were on a loan to finance a rent house petitioner's dollar_figure interest payments in to sooner federal s l were on a loan to finance a rent house office property see supra discussion of petitioner's payments to american exchange bank norman petitioner spent the following amounts on oklahoma bar association dues 1982--dollar_figure 1983--dollar_figure 1984--dollar_figure and dollar_figure petitioner spent dollar_figure on charitable_contributions in petitioner spent dollar_figure on maintenance and dollar_figure on hangar rent in for the airplane described supra petitioner spent dollar_figure on farm expenses in petitioner spent dollar_figure on office rent in he claimed dollar_figure and dollar_figure for this purpose on his tax returns for and respectively petitioner spent dollar_figure on law books in petitioner spent dollar_figure on rental property expenses in petitioner spent dollar_figure on travel and entertainment in he claimed dollar_figure dollar_figure and dollar_figure dollar_figure on travel plus dollar_figure on entertainment on his tax returns for and respectively petitioner claimed deductions of dollar_figure for write-offs on his tax_return for dollar_figure and dollar_figure for bad_debts on his tax returns for and respectively and dollar_figure for loan or investment loss on his tax_return for on other items listed on the schedules c of his tax returns petitioner spent dollar_figure for he claimed deductions of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for large portions of these other items may fairly be described as office expenses _________________________________ respondent exercised due care and diligence in ascertaining petitioner's correct mailing address before mailing the notice_of_deficiency to petitioner on date the notice_of_deficiency was mailed to petitioner's last_known_address respondent's use of the consumer_price_index method of royalty income reconstruction for was reasonable the corporations were corporations and remained corporations throughout the years in issue the expenses of the corporations are not expenses of petitioner's trade_or_business petitioner's office expenses that are deductible expenses of his trade_or_business are in the following amounts for dollar_figure for 1983--dollar_figure for 1984--dollar_figure for 1985--dollar_figure and for dollar_figure petitioner was negligent in preparing his tax returns for through opinion a few preliminary comments petitioner created a number of corporations petitioner tells us that he largely ignored their separate existences however on this and many other matters petitioner presented us with little more than his general conclusory testimony and his claim that his tax returns filed about to years late were accurate we have done what we could with a relatively confusing record which we believe generally reflects the underlying confusion in the factual situation i statute_of_limitations in general sec_6501 a bars assessment of an income_tax deficiency more than years after the later of the date the tax_return was filed or the due_date of the tax_return if the taxpayer proves that the notice_of_deficiency was mailed more than years after the later of the filing or the due_date then respondent has the burden of pleading and proving the existence of an exception to the general period of limitations 54_tc_255 modified on another issue 54_tc_1351 farmers feed co v -commissioner b t a sec_6501 limitations on assessment and collection a general_rule --except as otherwise provided in this section the amount of any_tax imposed by this title title_26 the internal_revenue_code shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period see 76_tc_818 see also 88_tc_492 petitioner argues that the notice_of_deficiency was not mailed to him until date which is more than years after he filed his tax returns for and see supra table and that assessment for those years is thus barred by the statute_of_limitations he contends that the notice_of_deficiency mailed to the i r s classen address on date was invalid because it was not mailed to his last_known_address and he did not receive it he contends that he notified respondent to use the p o drawer address and not the classen address respondent contends firstly that the date notice_of_deficiency was mailed to petitioner's last_known_address within years after petitioner filed his tax returns for through secondly respondent contends that even if the court concludes that the date notice_of_deficiency was not mailed to petitioner's last_known_address then this notice_of_deficiency is nevertheless valid because petitioner received it and timely filed a petition with this court thirdly respondent contends that even if the date notice_of_deficiency is not valid then the date notice_of_deficiency is timely because petitioner omitted more than percent of his gross_income for through and thus that pursuant to sec_6501 the applicable_period of limitations for assessment of tax for through is any time within years after the tax returns for these years were filed we agree with respondent's first argument it is well settled that a notice_of_deficiency mailed to the taxpayer's last_known_address is valid for all purposes from the date of its mailing whether or not the taxpayer actually receives it 81_tc_42 sec_6212 as we stated in 93_tc_22 -- the phrase last_known_address is not defined by the code or regulations in construing it this and other courts have focused on the commissioner's knowledge rather than on what in fact may have been the taxpayer's actual address 6because of our conclusion as to respondent's first argument it is not necessary to decide respondent's second and third arguments sec_6112 provides in pertinent part as follows sec_6212 notice_of_deficiency b address for notice_of_deficiency -- income and gift_taxes and certain excise_taxes --in the absence of notice to the secretary under sec_6903 of the existence of a fiduciary relationship notice of a deficiency in respect of a tax imposed by subtitle a if mailed to the taxpayer at his last_known_address shall be sufficient for purposes of subtitle a and this chapter even if such taxpayer is deceased or is under a legal disability or in the case of a corporation has terminated its existence generally a taxpayer's last_known_address is the address to which in light of all surrounding facts and circumstances respondent reasonably believed the taxpayer wished the notice_of_deficiency to be sent citations omitted the record does not indicate that before date petitioner filed any_tax returns after he filed his tax_return on date see supra table thus when the notice_of_deficiency was sent the most recently filed tax_return was the tax_return the address shown on the tax_return is the tax_return classen address the bankruptcy discharge order which shows the p o drawer address preceded petitioner's filing of his tax returns for through the address to which the date notice_of_deficiency was sent the i r s classen address is the same as the tax_return classen address except for the zip code the tax_return classen address includes the zip code the i r s classen address includes the zip code each u s postal service's annual national five-digit zip code and post office directory for through shows that classen blvd for norman oklahoma is in zip code classen cir for norman oklahoma is in zip code and zip code is in norman oklahoma but does not include any street named classen we conclude a that petitioner erred on his tax returns as well as other documents referred to in our findings when he used the zip code and b that respondent's use of the i r s classen address on the date notice_of_deficiency was in effect the use of the address shown on petitioner's most recently filed tax_return see 15_f3d_970 10th cir affg tcmemo_1992_328 in 91_tc_1019 we stated as follows a taxpayer's last_known_address is that address which appears on the taxpayer's most recently filed return unless respondent has been given clear and concise notification of a different address whether such a clear and concise notification of a different address has been given is a question of fact and the burden of proving such a notification is on petitioner 769_f2d_662 10th cir monge v commissioner t c pincite on the facts thus far discussed we must rule that respondent sent the notice_of_deficiency on date to petitioner's last_known_address unless we conclude that petitioner met his burden of proving that he gave to respondent a clear and concise notification of a different address we have found that spencer telephoned petitioner on date and verified that the i r s classen address was petitioner's mailing address we have found that mackenzie checked on or about date and did not find in respondent's case file or on respondent's computer any written notification of a change_of address for petitioner before petitioner's date letter petitioner testified after receipt of the evidence on which the foregoing findings are based but his testimony did not deal with these matters petitioner also testified earlier in the trial and stated that he had advised burns' successor that the p o drawer address should be used as his last_known_address petitioner has not told us when he notified burns successor nor whether the notification was oral or written nor what words he used as a result we have no way of knowing whether the notification was before date and so was superseded by spencer's july telephone conversation with petitioner or was after date and so was too late because the notice_of_deficiency had already been mailed see eg armstrong v commissioner f 3d pincite why mackenzie's early-november examination of the case file or the computer records did not reveal any such notification and whether we would conclude that petitioner's words constitute a clear and concise notification of a different address we conclude and we have found that respondent exercised due care and diligence in ascertaining petitioner's correct mailing address and mailing the notice_of_deficiency to petitioner at the correct address on date monge v commissioner t c pincite we conclude and we have found that respondent mailed the notice_of_deficiency to petitioner at his last_known_address on date accordingly the date notice_of_deficiency is valid it was mailed within years after the tax returns for and were filed the notice_of_deficiency is timely and assessment of deficiencies for these years is not barred by the statute_of_limitations we hold for respondent on this issue ii income under sec_61 a petitioner is required to include in gross_income for through the business income_interest and royalties he received in these years also-- sec_6001 requires all taxpayers to maintain sufficient records to determine their correct_tax liabilities where a taxpayer fails to keep the required books_and_records or if the records he or she maintains do not clearly reflect income then respondent is authorized by sec_446 to reconstruct income in accordance with a method which clearly reflects the full amount of income received the reconstruction need only be reasonable in light of all surrounding facts and circumstances citations omitted 92_tc_661 and cases sec_61 provides in pertinent part as follows sec_61 gross_income defined a general definition --except as otherwise provided in this subtitle subtitle a income taxes gross_income means all income from whatever source derived including but not limited to the following items gross_income derived from business interest royalties cited therein see also 937_f2d_1548 10th cir affg tcmemo_1989_552 a schedule c income--1982 petitioner contends that he reported all income that was known to him and that any difference between expenses and revenue came from loans or from disinvestment eg sales of assets petitioner also claims that on date he had a net_worth of more than dollar_figure million and points out that by he was bankrupt respondent contends that petitioner received and omitted schedule c income for in the amount of dollar_figure see supra table for a comparison of respondent's determinations in the notice_of_deficiency and respondent's position on brief we agree in part with respondent and in part with petitioner background when petitioner filled out his tax returns for the years in issue supra table he did so by using his memory estimating figures and looking at old check registers and assorted receipts petitioner did not keep his records in an organized manner about months after petitioner filed his tax_return and just after he filed his tax_return in date some of petitioner's records were inadvertently shipped away in date petitioner brought three boxes of unsorted records to burns' office but was told to take them back and sort them properly in date petitioner brought sorted but incomplete records for to burns' office in or about date a barn fire apparently destroyed the records that had been inadvertently shipped away years earlier the instant case's record does not indicate the nature or extent of petitioner's records destroyed in the date fire the instant case's record does not indicate the nature or extent of petitioner's records included in the three boxes that petitioner brought to--and took back from--burns' office in date except that the boxes appeared to include records from through in any event petitioner did not provide to respondent the records for sufficient for respondent to determine petitioner's tax_liability consequently respondent determined petitioner's taxable_income for by using the source_and_application_of_funds_method of reconstructing income in general the source_and_application_of_funds_method of reconstruction assumes absent some explanation by-the taxpayer that the amount by which a taxpayer's expenditures during a tax_year exceed that taxpayer's reported income has taxable origins as explanation the taxpayer may show that the difference between the total application of funds and the total reported sources of funds is attributable to such nontaxable items as loans gifts inheritances or assets on hand at the beginning of the taxable_period the method has been equated with the cash-expenditures method and sometimes characterized as the sources-and- expenditures method the excess-cash-expenditures method or the expenditures test it differs from the classic cash expenditures test in that the latter test ordinarily but not always involves determinations of the taxpayer's changes in net_worth while the source_and_application_of_funds_method assumes that net_worth remains the same at the beginning and end of the taxable_period unless the taxpayer shows otherwise see eg erickson v commissioner f 2d pincite affg tcmemo_1989_552 petzoldt v commissioner t c pincite devennev v commissioner 85_tc_927 wilcox v commissioner tcmemo_1992_434 affd without published opinion 17_f3d_1437 10th cir jones v commissioner tcmemo_1983_110 cox v commissioner tcmemo_1980_244 roundtree v commissioner tcmemo_1980_117 sources of funds as table supra shows most of the sources of funds are not disputed the derivation of the capital_gains amount is described in note to table petitioner should be given credit for the entire proceeds of his capital_transactions not merely his capital_gains however petitioner has not provided any information from which we could conclude that his basis in any of the sold items was greater than zero as a result petitioner has failed to show that he should be treated as having more than dollar_figure in funds from his capital_transactions in the notice_of_deficiency respondent determined that petitioner had dollar_figure royalty income for instead of the dollar_figure that petitioner reported on his tax_return for an adjustment of dollar_figure however in calculating petitioner's omitted schedule c income in the notice_of_deficiency respondent treated petitioner as having only dollar_figure royalty income these two determinations clearly are inconsistent on brief respondent changed both of these determinations in petitioner's favor in particular respondent concedes on brief that petitioner should be treated as having dollar_figure of royalty income for purposes of determining petitioner's omitted schedule c income and also concedes the entire royalty income adjustment one might argue that respondent clearly was obligated to change either one of these determinations but not both however respondent chose to make both changes and so our findings embody both of respondent's concessions in the notice_of_deficiency respondent determined that dollar_figure of petitioner's sources of funds for came from loans on brief respondent chooses to give petitioner credit for only dollar_figure of loans the only evidence or explanation provided for this assertion of a dollar_figure increase in petitioner's unreported schedule c income is burns' testimony at trial that 9on brief at one point proposed finding respondent shows this amount as dollar_figure however it is evident that dollar_figure is intended the last line in the sources of funds loans are sic taken from three deposit slips which mr hall provided that were annotated as such as loans from other sources against this is petitioner's unedifying assertion that he received substantial amounts of loans the record does not enable us to determine how much petitioner received as loans our finding in table supra merely reflects each side's failure to persuade us that the notice_of_deficiency was wrong on this point petitioner contends that his expenditures can be accounted for in some indeterminate amount by disinvestment as we noted supra petitioner did not provide any evidence that he had any basis in the assets he sold that produced his claimed capital_gain accordingly there is no foundation for finding that more than dollar_figure of funds came from petitioner's disinvestment in addition we note that petitioner claimed on his tax_return dollar_figure of write-off of expenses or investments evidently petitioner did not dispose_of the dollar_figure in or earlier in any way that produced funds that petitioner could use in petitioner has not presented any evidence from which we could conclude that his disinvestments-- whatever form they took--produced more than dollar_figure of funds for petitioner's use finally nothing in the record would justify a finding that petitioner had a cash hoard on date that he consumed to any extent during based on the foregoing we conclude and we have found that petitioner has accounted for the sources of dollar_figure that was expended by him in see supra table applications of funds the first item on the applications portion of table supra expenditures reflected on schedule c in the amount of dollar_figure merely copies the amount that petitioner claims as deductions on schedule c of his tax_return however addition of the items listed on the business_expenses schedule attached to petitioner's tax_return shows the correct total of his claimed business_expenses to be dollar_figure because the source_and_application_of_funds_method requires a determination of petitioner's actual expenditures we use as our starting point the correct total of petitioner's claimed business expenses-- dollar_figure we agree with respondent's determinations to subtract petitioner's claimed depreciation dollar_figure and write-off dollar_figure deductions because these items do not appear to involve expenditures of funds as shown in table supra this leaves net expenditures needing funds in the amount of dollar_figure we also agree with respondent's determination in applying the source_and_application_of_funds_method to determine petitioner's omitted schedule c income to take into account as categories of expenditures petitioner's purchase of assets and amounts shown in exhibit g discussed infra in columns under certain headings bill hall draw bill hall draw hall draw and bill draw because these items do appear to involve expenditures of funds and we agree with respondent's determination not to take into account certain other expenses because they might represent duplications of expenses shown on petitioner's tax_return in the notice_of_deficiency respondent determined that petitioner spent dollar_figure on purchase of assets in at trial and on brief respondent contends the correct amount is slightly greater dollar_figure respondent has consistently taken the position that petitioner drew dollar_figure from a bank account for his personal_use at trial burns explained that he determined the amount of assets that petitioner bought in by looking at some of petitioner's account ledgers specifically those items identified in the ledgers as assets being purchased that he determined the amount of petitioner's drawing account by looking at these ledgers and that he did not take into account other expenses reflected on these ledgers because they might have represented duplications of other expenses shown on petitioner's tax_return burns identified exhibit g as the material he examined in making his determinations as follows q moates mr burns is this the account ledgers that you are referring to a burns yes q and from these account ledgers you ascertained that there was a purchase of assets a yes dollar_figure those were for items which were actually assets being purchased that were identified in the descriptions we have carefully examined exhibit g and agree with burns as to the dollar_figure of petitioner's draw however when we followed burns' description of how he arrived at dollar_figure for purchases of assets we arrived at only dollar_figure doing the best we could with an inadequate record we conclude and we have found supra table that in petitioner spent dollar_figure and not more than that on purchase of assets and that petitioner's draw amounted to dollar_figure as table supra shows petitioner's total application of funds in was dollar_figure we subtract from this the accounted- for funds in the amount of dollar_figure the difference of dollar_figure we conclude and we have found is an understatement of schedule c income we hold for respondent on this issue to the extent of dollar_figure we hold for petitioner as to the remainder b interest income--1984 through petitioner contends that he reported all income that was known to him and that he had no income other than what he reported on his tax returns for the years in issue respondent contends that petitioner received and failed to report interest_income in the amounts of dollar_figure for dollar_figure for and dollar_figure for we agree almost entirely with respondent forms reporting interest_paid to petitioner were issued to petitioner for through by five payors petitioner has not challenged the accuracy of these forms thus we do not reach the issue involved in 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 the form_1099 information matches respondent's interest determinations in the notice_of_deficiency except for dollar_figure as to see supra table respondent determined that first oklahoma savings bank paid dollar_figure to petitioner in however the form_1099 information that the parties stipulated shows only dollar_figure although petitioner has made general denials about receiving income in excess of what he reported they are not directed to any specific interest item thus apart from the one dollar_figure discrepancy the little evidence that is in the record supports respondent's determination in any event petitioner has otherwise failed to carry his burden of proving respondent's determination to be in error rule a welch v helvering u s from the foregoing we conclude and we have found supra table that petitioner received and failed to report interest_income in the amounts of dollar_figure for dollar_figure for and dollar_figure for 10unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure we hold for respondent on this issue except that we hold for petitioner as to dollar_figure for c royalty income--198311 through petitioner contends that he reported all income that was known to him and that he had no income other than what he reported on his tax returns for the years in issue respondent contends that petitioner received and failed to report royalty income in the amounts of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for we agree with respondent as to and we agree with petitioner as to and forms reporting royalty income distributed to petitioner were issued to petitioner for by seven payors and for by five payors petitioner has not challenged the accuracy of these forms the form_1099 information matches respondent's royalty determinations in the notice_of_deficiency for and except for dollar_figure withholding as to see note to table supra respondent determined that phillips petroleum co paid dollar_figure royalty income to petitioner in this matches the 11on brief respondent conceded the dollar_figure royalty income adjustment for dollar_figure royalty income determined less dollar_figure royalty income reported because any underreported royalty income for would have been included in the adjustment based on the source and application of funds calculation see our discussion of this matter supra in the text following note reference form_1099 information that same form_1099 information also shows that dollar_figure was withheld from the phillips petroleum co royalty income respondent did not give credit to petitioner for this withholding in calculating the additions to tax under sec_6651 sec_6653 and sec_6661 the effect of this credit will be determined in the computations under rule thus apart from the withholding which in any event does not affect the amount of the deficiency the little evidence that is in the record supports respondent's determination for and in any event petitioner has failed to carry his burden of proving respondent's determinations to be in error for these years rule a welch v helvering supra from the foregoing we conclude and we have found supra table that petitioner received and failed to report royalty income in the amounts of dollar_figure for and dollar_figure for we hold for respondent on this issue petitioner reported dollar_figure royalty income on his tax_return respondent determined that the correct amount was dollar_figure supra table the parties stipulated to exhibit j as a summary of forms and forms w-2 for the taxable_year exhibit j is what the internal_revenue_service refers to as an irp document exhibit j shows five forms from four payors reporting royalty income to petitioner in the aggregate amount of dollar_figure at first burns testified that the notice_of_deficiency determinations as to royalty income for and came from the irp documents for those years the form_1099 information on the irp documents for and matches in both detail and aggregate respondent's determinations in the notice_of_deficiency later burns testified as follows the court now mr burns with regard to exhibit j there seems to similarly be a summary at the end of that exhibit the witness yes sir the court there i see rents royalties big_number but in exhibit i see rents royalties big_number and indeed the amount shown on the tax_return was far in excess of the big_number do you have any explanation of how that might be the witness i believe we have copies in the files of the 1099s for that period of time i don't know if they are in the exhibits i am not that familiar with the exhibits but i believe that we identified all of the 1099s which mr hall had on his return but we had in addition the dollar_figure from this irp document well the additional items were from that the court i don't understand i thought that exhibit j the irp document was showing all of the 1099s and appropriate other forms the witness your honor i believe i said that in error i am positive that we have copies of 1099s in our documentation that verify what mr hall had shown on his return but in addition we had the irp items which are shown on this i did mis-speak the court well why would the irp be missing so many 1099s the witness i can't answer that sir i don't know respondent's counsel did not produce the other forms try to explain why respondent's irp in contrast to the and irp's omitted so large a portion of petitioner's royalty income ask any further questions of burns or in any other way attempt to clarify this matter on brief respondent relies only on the notice_of_deficiency and presumption of correctness respondent ignores the discrepancy between exhibit j and the notice_of_deficiency respondent also ignores burns' testimony burns testified that he was positive that respondent had copies of the relevant forms under these circumstances we may consider that the forms would not support respondent's determination see 6_tc_1158 affd 162_f2d_513 10th cir from the foregoing we conclude and we have found supra table that petitioner reported all his royalty income for we hold for petitioner on this issue if petitioner's records are not sufficient to determine his correct_tax liability then respondent is authorized to reconstruct income utilizing a method which is reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite petitioner did not provide respondent with records for sufficient for respondent to determine petitioner's royalty income consequently respondent determined petitioner's royalty income by using an indirect method of income reconstruction respondent determined petitioner's royalty income for by taking petitioner's royalty income as shown in table supra and adjusting that figure downward according to the consumer_price_index respondent thereby concluded that petitioner's royalty income was dollar_figure firstly we note that petitioner has not suggested that respondent's use of the consumer_price_index method of royalty income reconstruction for was unreasonable secondly petitioner acknowledged having a substantial amount of royalty income in 1983--he reported dollar_figure of royalty income on his tax_return for that year--and so cases such as 649_f2d_152 2d cir affg in part and revg in part 74_tc_260 do not lead to any burden_of_proof being imposed on respondent on this point in the instant case see eg 999_f2d_760 4th cir affg tcmemo_1992_153 87_tc_74 thirdly although one might fairly dispute whether a cost-of-living adjustment based on is the best way to estimate petitioner's royalty income we note that a the royalty income adjustment for is very close in amount to the royalty income adjustment for which was derived from a review of specific form_1099 information see supra table and b mathematical exactitude is not required of respondent petzoldt v commissioner t c pincite apart from petitioner's general denial we have not found any evidence in the record that would contradict respondent's determination on this point petitioner has failed to carry his burden of proving error in respondent's determination we hold for respondent on this issue d summary taking into account our determinations petitioner's income or gross_receipts were in the amounts shown in table see supra table sec_3 and table category wages etc dollar_figure dollar_figure dollar_figure -0- -0- interest big_number -- big_number dollar_figure dollar_figure sched c gross rcpts big_number big_number big_number big_number big_number capital_gain big_number big_number -0- big_number -- royalties big_number big_number big_number big_number big_number other-- farm gross rcpts big_number -- -- -- -- rentals big_number big_number -- -- -- seismic fees -- -- -- -- table shows a general deterioration of petitioner's economic condition during the period through this led to petitioner's bankruptcy table points up some anomalies such as an absence of interest_income in but that does not appreciably affect the general picture we are satisfied that table is as good a representation of petitioner's income or gross_receipts as we can get given the limitations of the record and the parties' contentions in the instant case iii deductions a in general section allows deductions in computing taxable_income for the items specified in sec_162 trade_or_business_expenses interest losses bad_debts and depreciation among others deductions are a matter of legislative grace and a taxpayer seeking a deduction has the burden of overcoming the presumption of correctness that attaches to respondent's factual determinations in the notice_of_deficiency rule a 292_us_435 welch v helvering u s pincite however if the record provides sufficient evidence that a cash_basis taxpayer has paid and incurred a deductible expense in an amount greater than what respondent allows but the taxpayer is unable to adequately substantiate the amount of the deduction then the court is to estimate the amount of the expense and allow the deduction to that extent 39_f2d_540 2d cir in cohan the taxpayer claimed large travel and sec_161 allowance of deductions in computing taxable_income under sec_63 there shall be allowed as deductions the items specified in this part part vi relating to itemized_deductions for individuals and corporations subject_to the exceptions provided in part ix sec_261 and following relating to items not deductible entertainment expense deductions for the period before the board_of_tax_appeals we concluded that he had spent much for these purposes and that expenditures of that sort were deductible nevertheless we did not allow any deduction because the taxpayer could not give specific information as to any particular expenditure the circuit_court of appeals for the second circuit directed as follows the board should make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making but to allow nothing at all appears to us inconsistent with saying that something was spent true we do not know how many trips cohan made nor how large his entertainments were yet there was obviously some basis for computation if necessary by drawing upon the board's personal estimates of the minimum of such expenses cohan v commissioner f 2d pincite sec_162 a allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 income_tax regs provides the general_rule that deductible business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade_or_business thus to satisfy the requirements of sec_162 an expense must be ordinary and necessary and sec_162 provides in pertinent part as follows sec_162 trade_or_business_expenses a in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business have the requisite relationship to the taxpayer's business george r halswade m d p c v commissioner 82_tc_686 also the trade_or_business of the corporation must be considered separately from the trade_or_business of the shareholders 64_tc_989 sec_163 a allows a deduction for interest_paid within the taxable_year on indebtedness the indebtedness however must be that of the taxpayer taking the deduction 75_tc_497 and cases cited therein even if the taxpayer is ultimately liable to pay the interest the taxpayer is not entitled to an interest_deduction unless the liability arises under the indebtedness agreement 84_tc_889 affd without published opinion 805_f2d_1073 d c cir sec_165 allows a deduction for any uncompensated loss sustained during the tax_year losses are deductible only by the taxpayer sustaining them they are personal to the taxpayer and cannot be transferred to another 292_us_435 markwardt v commissioner t c pincite sec_166 allows a deduction for any debt which becomes sec_163 interest a general_rule --there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness worthless within the taxable_year the deduction is allowable only in respect of a bad_debt owed to the taxpayer sec_1 a income_tax regs and then only to the extent that the taxpayer has a basis in the debt 92_tc_470 affd without published opinion 912_f2d_1466 5th cir sec_167 a allows a depreciation deduction for a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or of property_held_for_the_production_of_income the right to deduct depreciation is based on investment in the property and the use of the property to produce income for the taxpayer 51_tc_488 gladding dry goods co v commissioner 2_bta_336 respondent contends that petitioner is not entitled to deductions for any of the schedule c expenses that petitioner claimed on his tax returns for and and for the net_loss petitioner claimed on his schedule c for sec_167 provides in pertinent part as follows sec_167 depreciation a general_rule --there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence -- of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income because these expenses are corporate expenses and petitioner has not substantiated that these expenses were ever incurred or paid petitioner contends that he is entitled to deductions for these business_losses in the amounts he claimed that any expenses of petitioner's business activities are deductible by petitioner because a although most of these entities were formed as corporations they were not perpetuated in that manner b these business entities had their charters suspended for nonpayment of franchise_taxes and c petitioner was a guarantor on everything and that his failure to produce adequate_records to substantiate payment of these expenses is due to the loss of his records by fire in and that this loss was beyond his control petitioner maintains that regardless of the fact that these business entities were formed as corporations and that they carried on business activities in their corporate names their corporate forms should be ignored petitioner suggests that because certain corporate formalities were not followed these business entities were not corporations and alternatively because their corporate charters were suspended they ceased being corporations 16for petitioner claimed dollar_figure schedule c income and dollar_figure schedule c expenses respondent disallowed only dollar_figure of the schedule c expenses respondent has not enlightened us as to which dollar_figure of the claimed schedule c expenses are not disallowed we agree in part with respondent17 and in part with petitioner b corporate expenses as a general_rule a corporation is to be treated as an entity separate from the individuals who own it and this is true in respect of tax problems new colonial co v helvering u s pincite an individual who pays the expenses of the corporation generally is not entitled to deduct those payments unless those expenses are shown to be ordinary and necessary expenses of that individual 308_us_488 802_f2d_365 9th cir affg on this issue and revg on another issue t c memo as we discussed in connection with a schedule c income-1982 supra also see supra table the source_and_application_of_funds_method as applied for in the instant case involves a conclusion that petitioner indeed spent in all the money for which he sought a deduction on his schedule c except for his claimed dollar_figure depreciation deduction and his claimed dollar_figure write-offs deduction on the instant issue respondent contends that petitioner must substantiate his claimed deductions and contends among other things that the substantiation requirement means that petitioner must show he paid the amounts he seeks to deduct we shall not allow respondent to succeed both in the schedule c income issue on the assumption that petitioner spent the money in and in the deductions issues on the assumption that petitioner did not spend the money in respondent cannot have it both ways see eg 100_tc_17 accordingly in light of our holding on the schedule c income issue supra we treat petitioner as having established that he paid in the full amount of each of the items for which he claimed a schedule c deduction for except for the claimed depreciation and write-off items 692_f2d_97 10th cir while unusual cases may require disregard of corporate form 287_us_415 we think the record in the instant case fails to disclose any circumstances sufficient to support such a disregard also petitioner has failed to persuade us that his expenditures_for the benefit of any of the corporations are ordinary and necessary expenses of any trade_or_business of petitioner's see 48_tc_679 as to the legal status of the corporations under oklahoma law and the effect of this status on federal tax law see 604_fsupp_164 n d okla in addition as can be seen from table supra at any given moment during the years in issue at least and sometimes as many as of the corporations not only was in existence but also was in good standing from the foregoing we conclude and we have found that the expenses of the corporations are not expenses of petitioner or of his trade_or_business and thus are not deductible by petitioner we hold for respondent on this issue 18at trial petitioner suggested that he rather than the corporations was engaged in trades_or_businesses in addition to petitioner's law practice and hall farms and that he reported his cash revenue from those activities on line of the form sec_1040 the line for wages etc we pointed out that this was inappropriate for various reasons and more to the point our continued c other expenses as table sec_3 and supra show petitioner reported schedule c gross_receipts of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for and at respondent's urging we have concluded that petitioner had dollar_figure schedule c gross_receipts for thus setting aside see supra note respondent takes the position that petitioner managed to earn a total of dollar_figure in his schedule c activities without even dollar_figure of deductible expenses we recognize that some expenditures of a trade_or_business are not currently deductible for one or more of several reasons eg they are to be capitalized or they are not ordinarily incurred in such a trade_or_business or some provision of law forbids the deduction respondent has not suggested that any such bar to deduction of otherwise-substantiated expenditures applies in the instant case we conclude that petitioner incurred and paid something in each of the years in issue in order to earn the law practice schedule c income with which we charge him see continued views of whether he was in any trade_or_business and therefore whether he could deduct any expenses of a trade_or_business might well be affected by his identification of his specific activities in any claimed trade_or_business and how much income he reported from that trade_or_business petitioner responded that i would submit that we can deal with this in the briefing matter petitioner failed to so deal with this and so we deem him to have conceded the question of whether he was in any trade_or_business other than his law practice and hall farms see 96_tc_226 89_tc_46 cohan v commissioner supra see also 255_f2d_128 10th cir affg 27_tc_413 depreciation as shown in table supra petitioner claims depreciation_deductions for a pickup truck a house trailer an airplane and a tractor and implements petitioner used the chevrolet pickup truck in his law practice and hall farms as we have pointed out petitioner is not permitted to deduct expenses of his corporations but he is permitted to deduct his expenses of the trades_or_businesses he conducted directly--his law practice and hall farms petitioner has not shown us what was the amount of his depreciable basis in the pickup truck nor how much of the use of the pickup truck was for deductible business purposes as distinguished from use for the businesses of the corporations and from use for petitioner's personal purposes yet in the pickup truck was relatively new and petitioner paid dollar_figure interest on a loan to finance this truck from this we conclude and we have found that petitioner had a depreciable basis in the pickup truck in also we have found that petitioner used this pickup truck to some extent in his law practice and hall farms activities once we are convinced that there was some trade_or_business use and that there was some depreciable basis we are not free to disallow all depreciation_deductions merely because we cannot tell how much is to be allowed doing the best we can-with the record in the instant case and applying the principle of cohan v commissioner f 2d pincite we hold and we have found that petitioner is entitled to deduct for on schedule c dollar_figure of the claimed dollar_figure depreciation on his pickup truck 98_tc_640 and cases cited therein petitioner used the house trailer and the cessna airplane in his drilling activities we do not allow any depreciation deduction for these items because we do not have any information in the instant case's record from which we could conclude that petitioner used these items at all in his trades_or_businesses rather than in the trade_or_business of one of the corporations or that petitioner rather than one of the corporations owned the house trailer or the airplane petitioner used the tractor and implements on the akota ranch we do not allow any depreciation deduction for these items because we do not have any information in the instant case's record from which we could conclude that petitioner used these items at all in his trades_or_businesses or that petitioner rather than one of the corporations owned the tractor and implements nothing in the record connects the tractor and implements or akota ranch with hall farms petitioner has not claimed depreciation_deductions as such for any year before us other than for we hold for respondent on this issue except that we hold for petitioner as to dollar_figure for interest_expense petitioner paid dollar_figure in interest in and deducted the entire amount on his tax_return as a schedule c deduction supra table he also claimed schedule c interest_expense deductions for dollar_figure dollar_figure and dollar_figure he did not claim such a deduction for petitioner paid dollar_figure interest on a loan to finance a pickup truck which he owned and used for personal law practice hall farms and corporate business purposes under sec_162 petitioner is entitled to a schedule c deduction for this expense to the extent that it was an ordinary_and_necessary_expense of his law practice and hall farms consistent with our discussion as to depreciation on the pickup truck we hold and we have found that petitioner is entitled to deduct for on schedule c dollar_figure of the claimed dollar_figure interest on the debt to finance his pickup truck cohan v commissioner supra gerling international insur co v commissioner supra the remaining dollar_figure is deductible as an itemized_deduction on schedule a see sec_1_163-1 and sec_1 a income_tax regs petitioner paid dollar_figure interest on a loan to finance bank stock which was owned by petitioner and his father there is no indication in the record that this was an expense of any trade_or_business of petitioner's accordingly petitioner is not entitled to a schedule c deduction for this interest however the dollar_figure is deductible as an itemized_deduction on schedule a see smith v commissioner t c pincite as to the remaining interest_expenses the record does not show whether petitioner or some other entity took out the loans from the foregoing we cannot conclude that these claimed interest_expenses were petitioner's expenses thus they are not deductible by petitioner under sec_163 these interest_expenses are also not deductible as business_expense deductions under sec_162 or as bad_debt deductions under sec_166 even though we treat petitioner as having paid these claimed interest_expenses and we accept that petitioner may have been a guarantor on some or all of the loans from which these interest_expenses arose the record in this case simply does not provide the court with evidence sufficient to determine whether these interest_expenses were ordinary or necessary expenses of petitioner's trade_or_business nor does the record provide evidence sufficient to determine whether these interest_expenses were bad_debts becoming worthless during any of the years in issue from the foregoing we conclude that these claimed interest_expenses are not deductible by petitioner we hold mostly for respondent on this issue to the extent set forth above write-offs bad_debts loan or investment loss petitioner claimed deductions of dollar_figure for write-offs on his tax_return for dollar_figure and dollar_figure for bad_debts on his tax returns for and respectively and dollar_figure for loan or investment loss on his tax_return for at trial we cautioned petitioner that he would have to show basis year of worthlessness and kind of transaction in order for us to determine whether he was entitled to a deduction what was the year and amount of any such deduction and whether the deduction was ordinary sec_165 and sec_166 short-term_capital_loss sec_165 and sec_166 or long-term_capital_loss sec_165 petitioner assured us that he would clarify these matters later he failed to do so we assume he has abandoned these claims see sundstrand corp v commissioner 96_tc_266 money v commissioner t c pincite in any event our inspection of the record in the instant case fails to convince us that petitioner suffered any deductible losses or bad_debts during the years in issue accordingly petitioner has failed to meet even the minimal requirements of cohan and gerling international on this issue we hold for respondent on this issue other claimed deductions petitioner spent dollar_figure on schedule c business_expenses for farming petitioner's hall farms business activity is not incorporated thus these expenses are not corporate expenses petitioner reported dollar_figure gross_receipts from this activity on his tax_return supra table we conclude from the foregoing that petitioner is entitled to deduct these dollar_figure farm expenses on schedule f petitioner spent dollar_figure on travel and entertainment he claimed travel and entertainment deductions of dollar_figure dollar_figure and dollar_figure on his tax returns for and respectively petitioner has failed to meet the substantiation requirements of sec_274 even taking into account the provisions of sec_1_274-5 income_tax regs and so no deduction is allowable for these expenditures sec_274 50_tc_823 affd 412_f2d_201 2d cir petitioner whose listed schedule c trade_or_business during each of the years in issue is attorney is entitled to deduct on schedule c his oklahoma bar association dues the dollar_figure he spent on law books in and his law practice office expenses as to petitioner's overall office expenses we are once again faced with an inadequate record we have examined the incomplete records in evidence as to and and we are satisfied that petitioner spent at least dollar_figure in and at least dollar_figure in for law practice office expenses that he is entitled to deduct on schedule c at trial petitioner estimated that only about dollar_figure of his dollar_figure claimed schedule c deductions related to his law practice doing the best we can bearing heavily against petitioner we conclude and we have found that he is entitled to schedule c deductions for law practice office expenses in the amounts of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner made dollar_figure charitable_contributions in he deducted this amount on schedule c petitioner has not shown that this was an expense of his trade_or_business and so his deduction is allowable only as an itemized_deduction on schedule a and not on schedule c see 49_tc_695 as to all of petitioner's other claimed schedule c deductions disallowed by respondent petitioner has failed to carry his burden of proving his entitlement to deductions whether on schedule c a f or e we hold in part for respondent and in part for petitioner on this issue iv sec_1401 sec_1401 provides that a tax-shall be imposed on the self-employment_income of every individual respondent contends that to the extent petitioner has self- employment income for and petitioner is liable for the self-employment_tax imposed by sec_1401 petitioner disputes the imposition of all taxes determined by respondent in the notice_of_deficiency we agree with respondent petitioner has the burden_of_proof on this matter rule a welch v helvering u s pincite petitioner has failed to carry this burden from the foregoing we conclude that petitioner is liable for the self-employment_tax imposed by sec_1401 for and to the extent that petitioner has self-employment_income as determined by our holdings on the schedule c income and deductions issues we hold for respondent on this issue v additions to tax a sec_6651 sec_6651 imposes an addition_to_tax of percent per month with a maximum of percent in case of failure_to_file a timely income_tax return unless it is shown that this failure is due to reasonable_cause and not due to willful neglect petitioner has the burden of proving error in respondent's sec_6651 provides in pertinent part as follows sec_6651 failure_to_file tax_return or to pay tax a addition to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate determinations that this addition_to_tax should be imposed against him 687_f2d_264 8th cir affg tcmemo_1981_506 31_tc_536 petitioner filed his through tax returns late see supra note and table petitioner has not shown that his failure to timely file these returns was due to reasonable_cause petitioner has failed to carry his burden_of_proof we hold for respondent on this issue b sec_6653 sec_6653 sec_6653 as to sec_6653 as in effect for through provides in pertinent part as follows sec_6653 failure_to_pay_tax a negligence or intentional_disregard_of_rules_and_regulations with respect to income gift or windfall profit taxes -- in general --if any part of any underpayment as defined in subsection c of any_tax imposed by subtitle a is due to negligence or intentional disregard of rules or regulations but without intent to defraud there shall be added to the tax an amount equal to percent of the underpayment additional_amount for portion attributable to negligence etc --there shall be added to the tax in addition to the amount determined under paragraph an amount equal to percent of the interest payable under section continued imposes an addition_to_tax of percent of the underpayment if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 continued a with respect to the portion of the underpayment described in paragraph which is attributable to the negligence or intentional disregard referred to in paragraph sec_6653 as in effect for provides in pertinent part as follows sec_6653 additions to tax for negligence and fraud a negligence --- in general --if any part of any underpayment as defined in subsection c is due to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to the sum of-- a percent of the underpayment and b an amount equal to percent of the interest payable under sec_6601 with respect to the portion of such underpayment which is attributable to negligence for the period beginning on the last date prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax the later amendment of this provision by sec_1015 of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 does not affect the instant case as a result of secs a and c of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 the revised negligence etc addition_to_tax now appears in subsecs b and c of sec_6662 i r c sec_6653 as to imposes an additional addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment attributable to the negligence etc petitioner has the burden of proving error in respondent’s determination that these additions to tax should be imposed against him 728_f2d_462 10th cir 58_tc_757 broadly speaking for purposes of this provision negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioner is a lawyer he testified as follows i have been a practicing attorney continuously since and am personally and professionally familiar with financial operations and reports accounting practices and the internal_revenue_code nevertheless he neglected to separate his activities from the activities of the corporations he did not keep his records in an organized manner he still had his records when he filed his tax returns for the years in issue they had not yet been transported to juergens' sister's barn and still he estimated many of the entries on the tax returns he overlooked substantial amount of royalty and interest_income for which forms had been sent the tax returns he filed for through showed lump sums for schedule c expenses and various categories of income without any of the breakdowns required by the tax forms see sec_6011 see 92_tc_342 affd 898_f2d_50 5th cir as to the effect of the late filing of petitioner's tax returns petitioner did not use due care to deal with his income_tax obligations and he failed to do what a reasonable and ordinarily prudent person would do under the circumstances on brief respondent contends that for sec_6653 should be applied to the entire underpayment respondent in the notice_of_deficiency determined that dollar_figure of the underpayment for was not due to negligence for purposes of the addition_to_tax under sec_6653 our examination suggests that the dollar_figure amount is attributable to a change in filing_status from head_of_household to single and self- employment_taxes respondent has not sought to amend the pleading to assert this increase formally ordinarily this court will not entertain an issue that has not been pleaded properly and --absent a clear and timely claim by respondent for an increased deficiency will not enter a decision in an amount greater than was determined in the notice_of_deficiency 81_tc_260 affd 738_f2d_67 2d cir sec_6214 however grants this court jurisdiction to determine a deficiency or addition_to_tax larger than that stated in the notice_of_deficiency if respondent claims the increased amount at or before the hearing or rehearing in the instant case respondent has not specifically addressed the issue and by the time of trial had not requested an increase in the additions to tax under sec_6653 in these circumstances we cannot conclude that respondent has asserted a claim for the increased amount as required by sec_6214 nor that the issue has been tried by consent of the parties within the meaning of rule b we conclude that so much of the underpayment for as is attributable to changes in filing_status and the self-employment taxes is not subject_to the addition_to_tax under sec_6653 we hold for respondent on this issue but limited as described in the notice_of_deficiency c sec_6661 sec_6661 a imposes an addition_to_tax of percent of sec_6661 substantial_understatement of liability a addition_to_tax --if there is a substantial_understatement_of_income_tax for any taxable_year there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement although the years before us on this issue are through we apply the statute as amended in because sec_8002 continued the amount of any underpayment attributable to a substantial_understatement of tax 90_tc_498 an understatement is substantial if it exceeds the greater of percent of the correct_tax or dollar_figure sec_6661 our holdings make it clear that petitioner has substantial understatements for and if an item is not attributable to a tax_shelter then the understatement shall be reduced on account of the item and the addition_to_tax accordingly reduced if the taxpayer's treatment of the item was based on substantial_authority or the taxpayer adequately disclosed on the tax_return or in a statement attached to the tax_return the relevant facts affecting the item's tax treatment sec_6661 respondent has authority to waive this addition_to_tax if the taxpayer shows there was reasonable_cause for the understatement and the taxpayer acted in good_faith sec_6661 petitioner has the burden of proving error in respondent's determination that such an addition_to_tax should be imposed against him rule a welch v helvering u s pincite continued of the omnibus reconciliation act of publaw_99_509 100_stat_1874 amended sec_6661 to apply to additions assessed after the date of the enactment of this act as a result of sec c of obra 100_stat_2399 the substance of former sec_6661 now appears as subsecs b and d of sec_6662 petitioner has not shown that he had substantial_authority for the position taken on his and tax returns or that he adequately disclosed his position in a statement attached to these tax returns or on these tax returns petitioner also has not shown that he had reasonable_cause for the understatement and that he acted in good_faith petitioner has failed to carry his burden_of_proof we hold for respondent on this issue to reflect the foregoing decision will be entered under rule
